FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will fileannual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the informationontained in this Form, the Registrant is also thereby furnishing theinformation to the Commissionpursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrantin connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, November 25, 2014 Ger. Gen. No. 108/2014 Ref.: Significant Event Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N° 1449 Santiago, Chile Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045, and as established under General Norm No. 30 of the Superintendence, duly authorized on behalf of Enersis (the “Company”), I hereby inform you of the following significant event: In its session held today, The Board of Directors of Enersis S.A. unanimously agreed to distribute an interim dividend of Ch$ 0.83148 per share on January 30, 2015, attributable to the fiscal year 2014 , corresponding to 15% of liquid net income as of September 30, 2014, in accordance with the Company’s current dividend policy . Additionally, in accordance with the Official Letter N° 660/86 of the Superintendence, Form N°. 1 is hereto attached which details the agreed upon interim dividend. Its distribution and payment were agreed upon by the Board of Directors of Enersis S.A., in its session held today. Sincerely yours, Luigi Ferraris Chief Executive Officer c.c. Santiago Stock Exchange Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bondholders Representative Risk Classification Commission SUPERINTENDENCE OF SECURITIES AND INSURANCE CHILE INTERNAL USE: S.V.S. RECEPTION OFFICE FORM No. 1 DIVIDENDS DISTRIBUTION 0.01 Original information: YES 0.02 Date: 11/ 25 /2014 (MM DD YY) 1. COMPANY IDENTIFICATION AND MOVEMENT 1.01 Tax N°. : 94.271.000-3 . 1.02 Date: 11/ 25 / 2014 (MM DD YY) 1.03 Company: ENERSIS S.A. 1.04 Securities Registry No.: 0175 . 1.05 Affected series: Unique. 1.06 Stock Exchange Code : ENERSIS . 1.07 Individualization of the movement: 90.- 2. AGREEMENT AND AMOUNT OF THE DIVIDEND 2.01 Agreement date: 11/ 25/ 2014 (MM DD AA) 2.02 Agreement Settlement: 3 . (1: Ordinary Shareholders Meeting / 2: Extraordinary Shareholders Meeting / 3: Board Meeting) 2.03 Amount of the Dividend: 40,819,805,957 2.04 Type of Currency: Ch$ . 3. SHARES AND SHAREHOLDERS WITH RIGHT 3.01 Number of shares: 49,092,772,762 3.02 Closing date: 01/ 24/ 15 (MM DD YY) 4.CHARACTERISTICS OF THE DIVIDEND 4.01 Type of dividend: 1. (1: Interim / 2: Definitive minimum by law/ 3 Definite additional or eventual) 4.02 Year Ended: 09 / 30/ 14 (MM DD AA) 4.03 Type of payment: 1 . (1: In cash / 2: Optional in cash or shares of the issuance / 3: Optional in cash or shares of others companies / 4: Other ) 5. PAYMENT OF THE DIVIDEND IN CASH (In cash or optional in cash or shares) 5.01 Payment in cash: 0.83148 /acc 5.02 Type of currency: Ch$ . 5.03 Payment date: 01/ 30/ 2015 (MM DD YY) (CONTINUES IN BACK) 6. DISTRIBUTION OF THE OPTIONAL DIVIDEND IN SHARES 6.01 Started date: / / (MM DD YY) 6.02 Expiration Option Date: / / (MM DD YY) 6.03 Date of the distribution of shares: / / (MM DD YY) 6.04 Series to choose: (Only if the option is based on shares of own issuance) 6.05 Shares post movement: (Only if the option is based on shares of own issuance) 6.06 Tax N° of the Issuer: (Only if the option is based on shares in which the company is holder) 6.07 Ticker local Exchange : . 6.08 Factor of shares: shares to be received by one share with right 6.09 Share price: /acc. 6.10 Type of currency: Ch$ . 7. OBSERVATIONS Tax Effects: The Tax Credit that could have this dividend will be announced promptly to the shareholders Dividend: This dividend will be charged to 2014 Net Income and corresponds to 15% of the liquid income for the year ended September 30, 2014 , whose constitutes the interim dividend in accordance with the Company’s Dividend Policy for 2014. Hour, Place and Payment procedures: To all shareholders with its corresponding authorization, the dividend will be transferred into the bank account or savings accounts of the shareholder. To shareholders who requested to have their dividend sent by mail, it will be sent by nominative check or bank draft, by certified mail, to the shareholder address registered in the Shareholders Registration. To shareholders who get their checks or bank draft directly, they must do it in Bank business days starting from January 30, 2015, at any of the Banco de Crédito e Inversiones, BCI, branch offices all along the country from Monday to Friday, from 9:00 a.m. to 2:00 p.m. This last modality will be also used for all those shareholders’ that have not expressly requested a form of payment and for all those whose bank accounts have been objected by the bank in a verification process prior to payment. In cases where the check or bank draft have been returned by the post office to DCV Registros S.A., they will remain under their custody until they are withdrawn or requested by the shareholders. Newspaper and Publication Date: The publication of the dividend announcement, will be made in El Mercurio de Santiago newspaper, on January 16, 2015 Type of Entity: Publicly Held Limited Liability Stock Company. Statement: "The information disclosed in this form accurate and correct, therefore, I assume the corresponding legal liability ". SIGNATURE OF THE LEGAL REPRESENTATIVE: . NAME OF THE LEGAL REPRESENTATIVE: LUIGI FERRARIS SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Luigi Ferraris Title: Chief Executive Officer Date:November 28, 2014
